DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered. 
Status of the Application
Claims 8, 11, 14, 18-31 are pending, of which claim 31 is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 11, 14, 18-30 are rejected under 35 U.S.C. 103 as being unpatentable over Camara ((Drug Discovery today; volume 18, numbers 19/20, 2013, 950-957).
Determining the scope and contents of the prior art
Camara teaches a method of treating mtDNA deletion or depletion syndrome because of defects/mutations in POLG (therefore mutations in POLG1) (affecting mtDNA replication) causing diseases such as myopathy, opthalmoplegia, Alpers, Ataxia, PEO comprising administering to the subject deoxyribonucleosides alone or in combination with mtDNA catabolism inhibitors such as EHNA (abstract; page 954, col 1, last paragraph and col 2, first and second paragraphs; page 956, paragraph 1, Table 1). Camara teaches that the common feature in all MDDS diseases:

    PNG
    media_image1.png
    790
    485
    media_image1.png
    Greyscale
 is depletion of dNTP pool because of defect in mtDNA replication, deficient dNTP homeostasis or dNTP metabolism (for example -including caused by mutation in POLG gene (therefore mutation in protein POLG1), causing reduction in mtDNA replication; see page 953, col 1 and 2; Table 1 as above; pages 951- 954; Figure1; and Table 1) and may be treated by providing deoxyribonucleosides alone or combination with mtDNA catabolism inhibitors such as EHNA (page 956, col 1, paragraph 1). The cited prior art teaches MDDS caused by mutations in POLG (therefore mutation in proteins POLG1) and mtDNA replication (see Table 1).
With regard to the limitation “wherein the treating---acceleration—mtDNA polymerization rate-since the cited prior art teaches same method using same treatment for same diseases, the mtDNA polymerization rate is expected to be increased in the method taught by the cited prior art whether recognized by the cited prior art or not. 
Ascertaining the differences between the prior art and the claims at issue
Camara teaches applicants process comprising administering deoxyribonucleosides. However, the cited prior art is silent about administering the composition comprising all deoxyribonucleosides, i.e. A, T, G and C; A, T, G and C in equimolar ratio; A, T, G and C with pharmaceutically acceptable carrier; general delivery method; and particular mutations in POLG1 protein. 
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference of particular mutations in POLG1 protein- Although the cited prior art is silent about naming particular mutations in POLG1 causing decrease in mtDNA replication, the cited prior art teaches that the common feature in all MDDS diseases is depletion of dNTP pool either because of defect in mtDNA replication, deficient dNTP homeostasis or dNTP metabolism (for example -including caused by mutation in POLG gene (therefore mutation in protein POLG1, causing reduction in mtDNA replication); see page 953, col 1 and 2; Table 1 as above; pages 951- 954; Figure1; and Table 1) and may be treated by providing deoxyribonucleosides alone or combination with mtDNA catabolism inhibitors such as EHNA (page 956, col 1, paragraph 1). Thus with the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that any known or unknown mutation in POLG (therefore mutation in POLG 1) causing reduced mtDNA replication may be treated according to the method of the cited prior art. 
With regard to the difference of administering a composition comprising all deoxyribonucleosides- The cited prior art teaches administering deoxyribonucleosides. Since the cited prior art teaches administering deoxyribonucleosides to restore mtDNA and DNA comprises all 4 deoxyribonucleosides A, T, G and C, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that a combination comprising all deoxyribonucleosides may be administered to the subject. Further, since DNA comprises all 4 deoxyribonucleosides A, T, G and C, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that deoxyribonucleosides may be administered in equimolar ratio to the subject absent any evidence to the contrary.
With regard to the difference of administering a composition comprising deoxyribonucleosides with a carrier- The cited prior art teaches administering deoxyribonucleosides along with cell media (including carrier. page 955, paragraph 2, especially line 7). Thus meets limitation of the instant claims. Further, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that the deoxyribonucleosides may be given with a suitable pharmaceutical carrier depending on the route of administration and solubility. Thus the cited prior art meets limitation of the instant claims.
With regard to the difference of administering a composition comprising deoxyribonucleosides with method of delivery as recited in the instant claims (encompass every method of delivery) - The cited prior art teaches administering deoxyribonucleosides, thus it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that the deoxyribonucleosides may be at least administered through one of the delivery method such as oral, parenteral etc. for treating. Thus the cited prior art meets limitation of the instant claims.
 Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ process.  
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Camara teaches a method of treating mtDNA deletion or depletion syndrome comprising administering to the subject deoxyribonucleosides alone or in combination with mtDNA catabolism inhibitors such as EHNA.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the composition may comprise all deoxyribonucleosides for treating MDDS as taught by the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  
	Response to Arguments
Applicant’s remarks and amendment filed on 02/16/2021 is fully considered but not found persuasive.
Applicant argues that the obviousness requires motivation and a reasonable expectation of success and the rejection is unsupported and conclusory. Applicant argued in same context with an example where the rejection is conclusory:

    PNG
    media_image2.png
    706
    836
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    397
    827
    media_image3.png
    Greyscale
 
This is not found persuasive and the instant claims are obvious over the cited prior art. 
This is because (1) obviousness rejection doesn’t require both motivation and reasonable expectation of success; (2) in this case both motivation and reasonable expectation of success is present as a person of ordinary skill in the art is motivated to treat MDDS diseases and reasonable expectation of success is present as Camara teaches a method of treating mtDNA deletion or depletion syndrome (MDDS) because of defects/mutations in POLG (therefore mutations in POLG1) (affecting mtDNA replication) causing diseases such as myopathy, opthalmoplegia, Alpers, Ataxia, PEO comprising administering to the subject deoxyribonucleosides alone or in combination with mtDNA catabolism inhibitors such as EHNA. Further, the rejection is fully supported by particular lines, Tables and paragraphs of Camara’s teaching of the method of the instant claims. Further, the Examiner provided reasoning of any differences and why those differences are obvious.
With regard to Applicant’s argument over defects in rejection with example of method of administration- the Examiner first notes in the rejection also that the instant claims encompass every mode of administration. Although Camara is silent about mode of administration, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that the deoxyribonucleosides may be at least administered through one of the delivery method such as oral, parenteral etc. for treating.  After all treatment requires administration and have to be administered through at least one route. Thus Examiner provided the reasoning of why it would be obvious.
Applicant argues 
    PNG
    media_image4.png
    407
    858
    media_image4.png
    Greyscale
This is again not found persuasive as the Examiner specifically provided the reason why: and for applicant’s ease, the reason why is underlined.
With regard to the difference of administering a composition comprising all deoxyribonucleosides- The cited prior art teaches administering deoxyribonucleosides. Since the cited prior art teaches administering deoxyribonucleosides to restore mtDNA and DNA comprises all 4 deoxyribonucleosides A, T, G and C, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that a combination comprising all deoxyribonucleosides may be administered to the subject. Further, since DNA comprises all 4 deoxyribonucleosides A, T, G and C, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that deoxyribonucleosides may be administered in equimolar ratio to the subject absent any evidence to the contrary.
Applicant argues that the Examiner ignores the statement in Camara that “we are still far from offering effective therapy----devastating diseases”. The Examiner ignores dangers of a therapy involving increasing deoxyncleosides levels including the risks of imbalance--- dNTP pool and ---indispensable human testing and for this reason examiner fails to establish prima facie case of obviousness.
This is not found persuasive. The Examiner agrees that we are still far from offering effective therapy----devastating diseases as research is an ongoing process and not all the diseases have been resolved. However, a general statement “we are still far from offering effective therapy----devastating diseases” doesn’t preclude the teachings offered by Camara to general public with full disclosure of treating MDDS diseases with administration of deoxynucleosides. Further, there are risk of every therapy, especially when it is not backed by scientific results and in this case it is backed by scientific facts that depletion of dNTP caused by mutations in POLG (POLG1) may be restored by the method of Camara leading to treating of devastating diseases. Thus, in view of Camara’s teaching of treating mtDNA deletion or depletion syndrome because of defects/mutations in POLG (therefore mutations in POLG1) (affecting mtDNA replication) causing diseases such as myopathy, opthalmoplegia, Alpers, Ataxia, PEO comprising administering to the subject deoxyribonucleosides alone or in combination with mtDNA catabolism inhibitors such as EHNA, the instant claims are prima facie obvious. Further, the examiner agrees value of “indispensable human testing”. However, the in vitro testing is the starting point before any such testing. Further, it is noted that instant application also uses in vitro cell culture testing and not in vivo testing in humans. Thus applicant is arguing over a testing method, which is not even conducted in the instant application and was just concluded from in vitro experiments (see paragraphs 077-083 of the published instant application).

Applicant argues that ordinary artisan would not have expected that administration of the composition recited in the claims could be used to treat mtDNA depletion caused by POLG1 mutations as POLG1 has no role in dNTP synthesis, metabolism or import in the mitochondria, dNTP pool size and balance are unaffectedly POLG1 mutations.  Applicant argues that an ordinary artisan wouldn’t have expected that supplying more of a component(s) (i.e., deoxynucleosides) that was not reduced or missing as the result of a genetic defect could be used to treat that genetic defect.

  This is not found persuasive because Camara teaches treating mtDNA depletion and MDDS (mtDNA deletion or depletion syndrome) caused by POLG (POLG1) by supplying more of a component(s) (i.e., deoxynucleosides) and therefore the results are not unexpected. Thus the instant claims are obvious and an ordinary artisan would have a reasonable expectation that supplying more of a component(s) (i.e., deoxynucleosides) would reduce or treat mtDNA depletion as taught by the cited prior art.

Applicant argues over showing of unexpected results that, surprisingly, mtDNA levels can be restored to normal levels in cells having a POLG1 mutation by increasing substrate availability, and in particular, all four (4) dNTPs. See Example 1 of Applicant’s specification. “In particular, Table 3 in Example 1 shows that administration of such nucleosides can restore mtDNA levels in cells having a POLG1 mutation up to normal levels. Table 2 in Example 1 shows that at day 16-17, concentrations of all dNs remained above 70 % of that initially added despite partial degradation. Notably, these results were obtained across cells having three (3) different POLG1 mutations and in particular, POLG1 mutations in the exonuclease domain (homozygous p. R309C), the polymerase domain (heterozygous p.Vl 177L/ p.El 143G) and both the linker and polymerase domains (heterozygous p.W748S/p.G848S). Applicant provided a discussion of the same in the response to Office Action dated October 28, 2020”.
This is again not found persuasive because this is expected from Camara teaching of restoring normal levels of mtDNA and treating MDDS such as related to POLG (POLG1) using dNs and thus the instant claims are obvious. Although the cited prior art is silent about particular mutations in POLG1 causing decrease in mtDNA, the cited prior art teaches that the common feature in all MDDS diseases is depletion of dNTP pool either because of defect in mtDNA replication leading to mtDNA depletion, deficient dNTP homeostasis or dNTP metabolism (for example -including caused by mutation in POLG gene (therefore mutation in protein POLG1, causing reduction in mtDNA replication and mtDNA depletion) and may be benefitted by supplying dNs. Thus the result is not unexpected.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PANCHAM BAKSHI/            Primary Examiner, Art Unit 1623